[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS APPEAL
The plaintiff, who is the father of the deceased, is not an aggrieved person within the meaning of General Statutes sec. 45a-186 (formerly sec. 45-288). He is not an heir of the decedent nor is he entitled to share in the estate of the decedent. General Statutes sec. 45a-303 (c) (formerly sec.45-195 (c)). In order to establish aggrievement, the interest adversely affected must be direct. Urrata v. Izzillo, 1 Conn. App. 17. Also see Zempsky's Appeal from Probate, 6 Conn. App. 521.
Accordingly, the defendant's motion to dismiss this probate appeal is granted.
FRANCES ALLEN SENIOR JUDGE